DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “when the installation frame enters the first clamping gap, the installation frame is claimed by the blocking portion and the clamping elastic piece to connect the housing to the installation frame” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 5, 8-10, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (7,144,163).
Regarding claim 1, Tanaka et al. disclose an adapter comprising: 
a housing; and 
an elastic component (20, figure 5) configured to connect the housing with an installation frame (11, figure 2) and comprising: 
an installation body (20c, figure 6) configured for detachable connection to the housing, 
a blocking portion (20b, figure 5) disposed on the installation body; and 
a clamping elastic piece (20d, figure 5) disposed on the installation body; 
 	wherein a first clamping gap for accommodating the installation frame is between the blocking portion and the clamping elastic piece; and 
wherein, when the installation frame enters the first clamping gap, the        installation frame is clamped by the blocking portion and the clamping elastic      piece to connect the housing to the installation frame;
 	wherein a plugging cavity (14a, figure 5) is provided in the housing and has an insertion port;  
wherein a first shielding gate (53A, figure 6) and a second shielding gate  (53B) are rotatably disposed in the plugging cavity at opposite sides of the insertion port to cooperate with each other so as to open or block the insertion 
port; and 
wherein, when the second shielding gate and the first shielding gate are in a closed state, the second shielding gate is configured to abut against the first shielding gate (figure 11) and be inclined toward an inner side of the insertion port relative to the first shielding gate. 
Regarding claim 2, figure 5 shows one end of the clamping elastic piece is connected to the installation body and another end of the clamping elastic piece is suspended.
Regarding claim 3, figure 6 shows the clamping elastic piece comprises an inclined piece and an abutting piece; and two ends of the inclined piece are connected to the installation body and the abutting piece, respectively.
	Regarding claim 5, figure 2 shows two sides of the housing are provided with elastic components, respectively; 
installation bodies of the elastic components on the two sides of the housing are connected by a connecting piece; and
the installation bodies of the elastic components on the two sides of the housing form a clamping structure with the connecting piece.
	Regarding claim 8, figure 6 shows the housing comprises a body accommodation groove capable of accommodating the installation body.
Regarding claim 9, figure 6 shows the elastic component is an integrally formed piece.
 	Regarding claim 10, figure 5 shows a plugging port capable of being connected to an external device is disposed in the plugging cavity; and the plugging cavity has a maintenance port.
Regarding claim 16, figure 14 shows a first elastic component (150A) configured to provide the first shielding gate with an elastic force in the closed state; and
a second elastic component (150B) configured to provide the second shielding gate with an elastic force in the closed state.
 	Regarding claim 18, figure 14 shows one end of a first body of the first shielding gate facing away from the second shielding gate comprises a rotary shaft installation portion (151a and 153b), the rotary shaft installation portion comprises a shaft hole for a rotary shaft (152) passing through;
an edge of a longitudinal section of the shaft hole comprises an upper arc segment and a lower arc segment that protrude outward; and
the upper arc segment and the lower arc segment are connected by an inwardly protruding limiting arc segment.
Regarding claim 19, an end portion of the rotary shaft installation portion comprises a guiding hole in communication with the shaft hole; and
an inner diameter of the guiding hole gradually decreases from outside to inside.
5.	Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (7,785,018).
Regarding claim 20, Jones et al. disclose an adapter comprising:
a housing;
an elastic component (60, figure 10A) configured to connect the housing with an installation frame and comprising:
an installation body (a FIUGRE A below) configured for detachable connection to the housing; 
a blocking portion (the FIGURE A below) disposed on the installation body; and 
a clamping elastic piece (the FIGURE A below) disposed on the installation body; 
wherein a first clamping gap for accommodating the installation frame is between the blocking portion and the clamping elastic piece; and 
a door body (114, figure 8) clamped to the housing; 
wherein the housing comprises a door body accommodation groove configured to accommodate the door body; wherein an inner wall of the door body comprises a reinforcing rib (44, figure 8); and wherein one end of the door body comprises a first clamping protrusion (a FIGURE B below), another end of the door body comprises a second clamping protrusion (the FIGURE B below), and a clamping direction of the first clamping protrusion is perpendicular to a clamping direction of the second clamping protrusion.
	
    PNG
    media_image1.png
    311
    311
    media_image1.png
    Greyscale

 	
    PNG
    media_image2.png
    380
    445
    media_image2.png
    Greyscale

 	Regarding claim 21, figure 10A shows one end of the clamping elastic piece is connected to the installation body and another end of the clamping elastic piece is suspended. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. in view of Nakagawa (7,384,200).
Regarding claim 4, Tanaka et al. disclose the claimed invention as described above except for the elastic component further comprises a guiding elastic piece disposed on the installation body; the guiding elastic piece is located on one side of the clamping elastic piece facing away from the blocking portion; and the guiding elastic piece comprises a tilted piece inclined toward the clamping elastic piece and a flat piece connected to a free end of the tilted piece.
Nakagawa, figure 2 shows the elastic component comprises a guiding elastic piece (10) disposed on the installation body; the guiding elastic piece is located on one side of the clamping elastic piece facing away from the blocking portion; and the guiding elastic piece comprises a tilted piece (12) inclined toward the clamping elastic piece and a flat piece (pointed at 10) connected to a free end of the tilted piece.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tanaka et al. to have the elastic component further comprises a guiding elastic piece disposed on the installation body; the guiding elastic piece is located on one side of the clamping elastic piece facing away from the blocking portion; and the guiding elastic piece comprises a tilted piece inclined toward the clamping elastic piece and a flat piece connected to a free end of the tilted piece, as taught by Nakagawa, in order to have more security between the housing and the frame.
Regarding claim 6, Tanaka et al. disclose the claimed invention as described above except for the installation body comprises a body plate and clamping plates perpendicular to the body plate; the clamping plates are disposed on two sides of the body plate, respectively; and the body plate forms a clamping structure with two clamping plates. 
Nakagawa, figure 2 shows the installation body comprises a body plate (5) and clamping plates (10) perpendicular to the body plate; the clamping plates are disposed on two sides of the body plate, respectively; and the body plate forms a clamping structure with two clamping plates.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tanaka et al. to have the installation body comprises a body plate and clamping plates perpendicular to the body plate; the clamping plates are disposed on two sides of the body plate, respectively; and the body plate forms a clamping structure with two clamping plates, as taught by Nakagawa, in order to have more security between the housing and the frame.
Regarding claim 7, it is noted that Nakagawa, figure 2 shows each of the clamping plates is connected to the body plate by a connecting portion;
two ends of the each of the clamping plates protrude from two ends of the connecting portion, respectively; 
a second clamping gap is formed between each of the two ends of the each of the clamping plates and the body plate;
two clamping portions are disposed at intervals at a junction of every two side walls of the housing; and
each clamping portion is clamped in a respective second clamping gap.


Allowable Subject Matter
8.	Claims 11-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        07/15/22.
thanh-tam.le@uspto.gov